The motions for leave to file petitions for writs of habeas corpus are denied for want of original jurisdiction.
Mr. Justice Black and Mr. Justice Rutledge are of the opinion that, as in Ex parte Hawk, 321 U. S. 114 (see also White v. Ragen, 324 U. S. 760, 765) where this Court declined to entertain an application for relief by habeas corpus, the petitions for habeas corpus should be denied without prejudice to their being filed in the appropriate District Court. See Ex parte Endo, 323 U. S. 283, 304-306. Mr. Justice Murphy is of the view that these petitions raise questions as to jurisdiction and proper procedure which should be heard and determined by this Court. Mr. Justice Jackson took no part in the consideration or decision of the application in No. 19, Miscellaneous.